Citation Nr: 0403017	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  00-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis of the shoulders.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active duty service from June 1962 to June 
1964, and active duty for training from September 1966 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in which the RO determined 
that new and material evidence had not been presented to 
reopen claims for service connection for arthritis of the 
shoulders, and a left knee disability.  

In July 2000, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  A hearing was scheduled for April 15, 2003.  
However, in a statement, received on April 15, 2003, the 
veteran indicated that he desired to withdraw his hearing.  
See 38 C.F.R. § 20.702(e) (2003).  Accordingly, the Board 
will proceed without further delay.


FINDINGS OF FACT

1.  In an unappealed decision, dated in June 1995, the RO 
denied the veteran's claim of entitlement to service 
connection for a left knee disability.

2.  The evidence received since the RO's June 1995 decision 
denying the veteran's claim for service connection for a left 
knee disability which was not previously of record, and which 
is not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  In an unappealed decision, dated in June 1998, the Board 
denied the veteran's claim of entitlement to service 
connection for bilateral shoulder arthritis.

4.  The evidence received since the Board's June 1998 
decision denying the veteran's claim for service connection 
for bilateral shoulder arthritis which was not previously of 
record, and which is not cumulative of other evidence of 
record, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's June 1995 decision denying the veteran's claim for 
service connection for a left knee disability; the claim for 
a left knee disability is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  

2.  New and material evidence has not been received since the 
Board's June 1998 decision denying the veteran's claim for 
service connection for bilateral shoulder arthritis; the 
claim for bilateral shoulder arthritis is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board has considered whether VA has met its duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (as codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002)), 
which became effective on November 9, 2000.  The VCAA 
redefines VA's duty to assist and enhances the duty to notify 
claimants about information and evidence necessary to 
substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claims by the April 2000 rating decision, 
the June 2000 statement of the case, and the supplemental 
statements of the case, dated in January, August and November 
of 2001, and July 2002.  See also, RO's duty to assist 
letters, dated in June 1999 and May 2000.  In a letter, dated 
in February 2001, the RO informed the appellant that, 
provided certain criteria were met, VA would make reasonable 
efforts to help him to obtain relevant records necessary to 
substantiate his claims.  He was asked to identify all 
evidence which he desired VA to help him obtain within 60 
days.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).  However, there is no 
record of a timely response.  In addition, in a March 2002 
letter, the veteran indicated that all medical reports were 
already of record.  Given the foregoing, there is no issue as 
to whether VA has complied with its duty to notify the 
veteran of his duties to obtain evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With regard to the timing of the RO's February 2001 
notification letter, in a recent case, Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the Court held 
that the plain language of 38 U.S.C.A. § 5103(a) requires 
that this notice be provided relatively soon after VA 
receives a complete or substantially complete application for 
benefits; and that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed - prior to the time the 
VCAA was enacted.  Providing him notice prior to the initial 
adjudication of his claim (in April 2000) would therefore 
have been impossible, as the VCAA was not enacted until 
November 2000.  In addition, as previously stated, in 
November 2001, the RO sent the veteran notice that it would 
assist him in obtaining all identified evidence.  However, in 
a March 2002 letter the veteran indicated that all medical 
reports were already of record.  Furthermore, as the Board's 
decision in this case is de novo, and as it subsumes the 
April 2000 RO decision on appeal, see 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1104 (2003), the veteran is not 
prejudiced by having to "overcome and adverse 
determination."  Pelegrini v. Principi, No. 01-944, slip op. 
at 13 (U.S. Vet. App. Jan. 13, 2004).  As explained below, it 
appears that all relevant evidence has been associated with 
the claims files, or is unobtainable. Therefore, the Board 
finds that the veteran has not been prejudiced by any 
"lateness" of notice pertaining to the duty to assist, and 
that any "lateness" was no more than harmless error.  See 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
obtained all relevant records identified by him or otherwise 
evident from the claims folder.  In this regard, the Board 
notes that the veteran has indicated that all relevant 
evidence is either unobtainable or in the record.  See 
veteran's letters, received in July 1998 and March 2002.  In 
view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claims.  Finally, as the Board has 
determined that new and material evidence has not been 
presented, a remand for an examination and/or an etiological 
opinion is not required to decide these claims.  See 
38 U.S.C.A. § 5103A(f) (West 2002).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  


II.  New and Material

A review of the claims files shows that in May 1965, the RO 
denied claims for service connection for a left knee injury 
and arthritis (to include arthritis of the shoulders).  There 
was no appeal, and this decision became final.  See 
38 U.S.C.A. § 7105(c).  The veteran subsequently filed to 
reopen his claims, and the RO denied both of the claims in an 
unappealed decision June 1975.  

With regard to the claim for the left knee, the veteran filed 
to reopen his claim, and in an unappealed decision, dated in 
June 1995, the RO determined that new and material evidence 
had not been submitted to reopen a claim for "arthritis."  
The RO's analysis included consideration of the left knee.  

With regard to the claim for the shoulders, in January 1993, 
the RO determined that new and material evidence had not been 
submitted to reopen a claim for arthritis of the shoulders, 
and its decision was affirmed by the Board in June 1998.  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).

The definition of "new and material evidence" was revised, 
but the revision applies to claims for benefits received by 
VA on or after August 29, 2001.  66 Fed. Reg. 45620, 45629 
(August 29, 2001).  As the veteran's claim was received 
before that date (i.e., in June 1999), the new definition 
does not apply in this case.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for arthritis, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2003).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed  by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2003).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

Laypersons are not competent to give a medical opinion as to 
diagnosis or causation.  See Epps v. Gober, 126 F.3d. 1464 
(1997). In addition; lay statements on medical issues are 
insufficient to constitute new and material evidence.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).  

A.  Left Knee

The most recent and final denial of this claim was the RO's 
decision dated in June 1995.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's June 1995 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence of record at the time of the RO's June 1995 
decision included the veteran's service medical records, 
which included a March 1964 report noting left knee pain, 
with a negative physical examination.  An accompanying X-ray 
report for the left knee and ankle noted a provisional 
diagnosis of chronic pain in the knee and heel.  The 
radiographic report showing no significant abnormality.  A 
May 1964 separation examination report showed that his 
musculoskeletal system and lower extremities were clinically 
evaluated as normal.  See also June 1964 statement 
(indicating that there had been no change in his condition 
since the May 1964 examination).  In an accompanying "report 
of medical history," the veteran denied having had 
"arthritis or rheumatism," "lameness," or a "'trick' or 
locked knee," and indicated that he had had "bone, joint or 
other deformity."  An October 1966 VA separation examination 
report (from ACDUTRA), showed that the veteran's 
musculoskeletal system and lower extremities were clinically 
evaluated as normal.  An accompanying "report of medical 
history" showed that the veteran reported having had 
"arthritis or rheumatism," and that he denied having a 
"'trick' or locked knee," or "bone, joint or other 
deformity."  

The other evidence consisted of the veteran's oral and 
written testimony, and VA and non-VA medical reports, dated 
between April 1965 and February 1995.  In his testimony, the 
veteran argued that he had left knee arthritis secondary to a 
fall during training, as well as exposure to cold weather 
while in Florida on ACDUTRA in 1966.  

The post-service medical evidence included a VA examination 
report, dated in April 1965, which showed that the veteran 
complained of left knee pain.  On examination, arthritis was 
not found.  An X-ray of the left knee was normal.  The 
diagnosis was arthralgia, cause unknown.  The remainder of 
the medical records were silent as to a left knee disability.  

At the time of the RO's June 1995 denial of the claim, there 
was X-ray evidence of left knee arthritis (during service or 
thereafter), no competent evidence showing that the veteran 
currently had a left knee disability, and no competent 
evidence showing that a left knee disability was related to 
the veteran's active duty service or ACDUTRA.  

Evidence received since the RO's June 1995 decision includes 
oral and written testimony from the veteran, as well as VA 
and non-VA medical records, dated between 1993 and 2001.  

Reports from the Greensboro Medical Associates (GMA), dated 
between 1993 and 1997, show that in June 1996, the veteran 
complained of "arthritis real bad all over" (the GMA 
reports do not show complaints or findings specifically 
mentioning the left knee).

Reports from the Cobb Chiropractic Clinic (CCC) indicate 
treatment for knee pain in April 1998.

VA outpatient treatment reports, dated between 1998 and 2001, 
show that in July 1999, the veteran complained of bilateral 
knee pain that he thought was "probably arthritis," and 
that he denied any trauma (an October 1998 report signed by 
Theresa Chen, LPN, shows treatment for right knee pain).  
Reports, dated in October 2000, note complaints of arthritis 
and pain in the knees.  

Reports from the Wesley Long Community Hospital (WLCH) and 
the Moses Cone Health System (MCHS), dated in 2001, contain 
several notations of (otherwise unspecified) arthritis, and 
"history of arthritis."  

The Board initially notes that a number of service medical 
records have been submitted since June 1995 that were already 
of record at the time of the RO's June 1995 decision.  This 
evidence is therefore cumulative, and is not new.  As for the 
remainder of the aforementioned medical evidence, this 
evidence is not cumulative, and is "new" within the meaning 
of 38 C.F.R. § 3.156.  However, the Board finds that this 
evidence is not material.  Assuming arguendo that the CCC 
report showing treatment for knee pain in April 1998 is 
sufficient to show that the veteran had a left knee disorder 
at that time, (cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001)), the first competent evidence of a left knee 
disability comes approximately 34 years after separation from 
service.  There is no competent evidence of a nexus between a 
left knee disability and the veteran's active duty service, 
or his ACDUTRA.  See 38 U.S.C.A. §§ 101 (22), (23) and 1131.  
Finally, there is no competent evidence to show that left 
knee arthritis became manifest to a compensable degree within 
one year of separation from active duty service.  See 
38 C.F.R. § 3.307, 3.309.  The Board therefore finds that the 
submitted evidence does not bear directly and substantially 
upon the issue at hand, that this evidence is not probative 
of the issue at hand, and is not material.  See e.g., Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is 
therefore not reopened.  

B.  Bilateral Shoulder Arthritis

The most recent and final denial of this claim was the 
Board's decision dated in June 1998.  Therefore, the Board 
must determine if new and material evidence has been 
submitted since the Board's June 1998 decision.  See 
38 U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the Board's June 1998 
decision included the veteran's service medical records.  
These records showed that in October 1963, the veteran was 
treated for right shoulder pain.  There was no diagnosis.  A 
May 1964 separation examination report showed that his 
musculoskeletal system and upper extremities were clinically 
evaluated as normal.  See also June 1964 statement 
(indicating that there had been no change in his condition 
since the May 1964 examination).  In an accompanying "report 
of medical history," the veteran denied having had 
"arthritis or rheumatism," or a "painful or 'trick' 
shoulder or elbow," and indicated that he had had "bone, 
joint or other deformity."  An October 1966 VA separation 
examination report (from ACDUTRA), showed that the veteran's 
musculoskeletal system and upper extremities were clinically 
evaluated as normal.  An accompanying "report of medical 
history" showed that the veteran reported having "arthritis 
or rheumatism," and that he denied having a "painful or 
'trick' shoulder or elbow," or "bone, joint or other 
deformity."  The history notes "arthritis both shoulders-
treated by disp[ensary]." 

The other evidence consisted of the veteran's oral and 
written testimony, and VA and non-VA medical reports, dated 
between April 1965 and 1997.  In his testimony, the veteran 
argued that he had arthritis of the shoulders secondary to 
exposure to cold weather while in Florida on ACDUTRA in 1966.  

The post-service medical evidence included a VA examination 
report, dated in April 1965, which showed that the veteran 
complained of arthritis in his shoulders.  On examination, 
arthritis was not found.  An X-ray of the shoulders was 
normal.  The diagnosis was arthralgia, cause unknown.  

Reports from WLCH included a September 1993 report that noted 
a history of (otherwise unspecified) arthritis.  

Reports from the Greensboro Medical Associates (GMA), dated 
between 1993 and 1997, showed that in February 1995, the 
veteran complained of shoulder arthritis.  In June 1996, the 
veteran complained of "arthritis real bad all over." An X-
ray report, dated in June 1996, showed bilateral AC 
(acromioclavicular) joint arthritis.  

At the time of the Board's June 1998 denial of the claim, 
there was no competent evidence showing that the veteran's 
bilateral shoulder arthritis was related to the veteran's 
active duty service or ACDUTRA.  

Evidence received since the Board's June 1998 decision 
includes written testimony from the veteran, as well as VA 
and non-VA medical records, dated between 1998 and 2001.  

Reports from WLCH/MCHS, dated between 2000 and 2001, include 
several reports noting (otherwise unspecified) arthritis or 
history of arthritis.

VA outpatient treatment reports, dated between 1998 and 2001, 
show that the veteran occasionally complained of shoulder 
arthritis/pain.  

The Board initially notes that a number of service medical 
records have been submitted since June 1995 that were already 
of record at the time of the RO's June 1995 decision.  This 
evidence is therefore cumulative, and is not new.  As for the 
remainder of the aforementioned medical evidence, this 
evidence is not cumulative, and is "new" within the meaning 
of 38 C.F.R. § 3.156.  However, the Board finds that this 
evidence is not material.  None of the evidence received 
since the Board's June 1998 decision contains competent 
evidence of a nexus between arthritis of either shoulder and 
the veteran's active duty service, or his ACDUTRA.  See 
38 U.S.C.A. §§ 101 (22), (23) and 1131.  Furthermore, there 
is no competent evidence to show that arthritis of either 
shoulder became manifest to a compensable degree within one 
year of separation from active duty service.  See 38 C.F.R. 
§ 3.307, 3.309.  The Board therefore finds that the submitted 
evidence does not bear directly and substantially upon the 
issue at hand, that this evidence is not probative of the 
issue at hand, and is not material.  See e.g., Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
not reopened.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a left knee 
disability is not reopened.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for arthritis of 
the shoulders is not reopened.


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



